Citation Nr: 1755500	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to June 1971.  Among his awards is a Purple Heart.  He died in April 2012.  The appellant is the surviving spouse of the Veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 administrative decision of Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction of the case currently lies with the Regional Office (RO) in Jackson, Mississippi.

In April 2017, the appellant testified at a Board hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The appellant contends that although the Veteran was not service-connected for posttraumatic stress disorder (PTSD) at the time of his death, he had suffered from PTSD as a result of his military service during his life time.  During the April 2017 Board hearing, she testified that the motor vehicle accident that caused the Veteran's death was alcohol-related and that he had abused alcohol as a means to cope with his PTSD.  His death certificate states the cause of his death as severe internal bleeding and organ damage due to blunt force trauma from single vehicle motor vehicle collision.  Accordingly, the issue of entitlement to DIC based on service connection for the cause of the Veteran's death was raised on the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).



FINDING OF FACT

At the time of his death, the Veteran was not in receipt of, nor entitled to receive, compensation for service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death or for a period of 5 or more years immediately following discharge from service; he was not a former prisoner of war (POW).


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 38 U.S.C. § 1318 are not met.  38 U.S.C. § 1318 (2012); 38 C.F.R. §  3.22 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  Here, there is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Benefits may be paid to a deceased veteran's surviving spouse and/or children in the same manner as if death was service-connected when the death was not caused by the veteran's own willful misconduct, and at the time of death the veteran was in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by a schedular or unemployability rating from the date of the veteran's discharge or release from active duty for a period of not less than 5 years immediately preceding death, or was rated as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war (POW) and died after September 30, 1999.  38 U.S.C. § 1318. 

The critical facts in this matter are not in dispute.  The Veteran was not an ex-POW.  At the time of his death, he was service-connected for residuals of partial exostectomy of the right peroneal tubercle, associated with status post gunshot wound of the right leg, with one inch shortening and nerve involvement, Muscle Group XIII with fracture of the femur, rated as 10 percent disabling; for arteriosclerotic cardiovascular disease, rated as 60 percent disabling; for diabetes mellitus, rated as 20 percent disabling; status post gunshot wound of the right leg, with one inch shortening and nerve involvement, Muscle Group XIII, with fracture of the femur, rated as 40 percent disabling; and for traumatic arthritis of the right knee, rated as 10 percent disabling.  

The Veteran was granted a total disability rating based on individual unemployability (TDIU) effective from May 20, 2002.  Since he died in April 2012, he had received compensation based on unemployability for less than 10 years prior to his death, and had not been continuously rated totally disabled since his military discharge from service (in June 1971).  Thus, the legal criteria for DIC benefits under 38 U.S.C.A. § 1318 are not met, and the appellant's claim for this benefit must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


